                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

GWENDOLYN GILL CARANCHINI,                   )
                                             )
                      Plaintiff,             )
                                             )
vs.                                          )       Case No.:     4:17-cv-00775-DGK
                                             )
NATIONSTAR MORTGAGE LLC and                  )
MARTIN LEIGH PC,                             )
                                             )
                      Defendants.            )


      DEFENDANT MARTIN LEIGH PC’S SUGGESTIONS IN OPPOSITION TO
            PLAINTIFF CARANCHINI’S MOTION TO SET ASIDE

        COMES NOW Defendant Martin Leigh PC and, for its Suggestions in Opposition

to Plaintiff Caranchini’s Motion to Set Aside (Doc. 86), states:

        Martin Leigh PC opposes Caranchini's Motion to Set Aside and its requested

relief. To the extent the Court needs additional briefing to support Martin Leigh PC’s

opposition, Martin Leigh PC requests an additional ten days from the date of any such

order to provide a supplemental response.

        WHEREFORE Defendant Martin Leigh PC respectfully requests that Plaintiff’s

Motion to Set Aside be denied.

                                              Respectfully submitted,
                                              MARTIN LEIGH PC

                                              /s/ William H. Meyer
                                              Thomas J. Fritzlen, Jr.     Mo. 34653
                                              William H. Meyer            Mo. 42345
                                              Gregory D. Todd             Mo. 56941
                                              2405 Grand Blvd., Suite 410
                                              Kansas City, MO 64108
                                              (816) 221-1430        Phone
                                              (816) 221-1044        Fax
                                              tjf@martinleigh.com
                                             1


       Case 4:17-cv-00775-DGK Document 90 Filed 05/31/19 Page 1 of 2
                                          whm@martinleigh.com
                                          gdt@martinleigh.com
                                          COUNSEL FOR MARTIN LEIGH PC


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of May 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which sent
notification of such filing to the parties.

via email to:

Gwendolyn G. Caranchini, J.D.
1203 W. 62 Street
Kansas City, Missouri 64113
gwencaranchini@gmail.com


                                         /s/ William H. Meyer
                                         William H. Meyer




                                         2


      Case 4:17-cv-00775-DGK Document 90 Filed 05/31/19 Page 2 of 2
